—Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered February 4, 1992, convicting defendant, after a jury trial, of arson in the third degree, and sentencing him to a term of 2Vs to 7 years, unanimously affirmed.
Defendant’s contentions that the court’s preliminary instruction on "the job of the defense lawyer * * * to show you where the information brought to you by the district Attorney *34may not be complete, may not be reliable” shifted the burden of proof, and that its expansive instruction on defendant’s decision not to testify denied him a fair trial by drawing excessive attention to such decision, are unpreserved for appellate review as a matter of law, and we decline to review them in the interest of justice. If we were to review them, we would find that the former is without merit in view of the court’s final instructions thoroughly advising the jury with respect to the People’s burden of proof (People v Pena, 196 AD2d 753, lv denied 82 NY2d 900; People v Caldwell, 196 AD2d 760, lv denied 82 NY2d 892), and as to the latter that any error was harmless beyond a reasonable doubt in view of the overwhelming proof of defendant’s guilt (see, People v Ash, 191 AD2d 739, 742, lv denied 81 NY2d 1069).
We have considered defendant’s other arguments and find them to be without merit. Concur—Murphy, P. J., Sullivan, Kupferman, Asch and Tom, JJ.